Case 20-10343-LSS Doc 1354-1 Filed 09/21/20 Page 1of2

‘UlalaY pa}de]Jal JOU SI UOLjoNpal Yyons ‘A[Sulpio9oy
‘020F ‘0 [lady Suipnjouy pun o} Qzoz ‘I dy wou potsag ays sof sasuadxq fo juawasinquiay pup uolnsuaduog fo aounmopyy 40f DIT ‘paisawp
YON [DSAD 2? Zataly fo uonnayddy Ajyluop puosag sy UL OO'SPL‘IZ$ JO UONONpal AreyuN[OA eB 0} podISe DTT “eoLeWY YON [ese 3 ZIeATV

‘stoygeq ay1 Aq pred Ayjemoe azam syunowe yons yey) juestddy ayy Aq uorssiupe Jo yMOD ay) Aq SuIpuy v se pannsuod aq jou prnoys pur o} papuazut
Jou SI pue suoneordde ATyUOW! UI pajsanbas sem jusuAed YoIyM Joy sasuedxe puv saaj Jo sjunowre ore (9) pue (p) suuNjod ul SuNst] om) yey) 9]0U ase

4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

STVNOISSTAOUd
9S IECOZ9'ES | 9S IECOZI'ES 00°0$ 9S IEEOZIES | SISSL'LOGTS | 96S9FLSS SVELSTZILS | TLt6T'OSS'zS | O6'S9s‘z9S‘es SUOLIAG
uOd TVLOL ans
‘Od HEMaIg
SzSTLIvS$ | STSTI‘IPSS 00°0$ svszlirss | oLolgecrs | sezso'zs scrisizois | zesszices | oozzotcess | CCOEF | — ap yvous ‘yseN
0/8 1/T ‘suiyeaq “9a2/50
“3° OT
LLS@S9ES$ | LLSZS‘OESS 00°0$ LLSTBOESS | LEI86'EErS LL€09°CZ$ orprs'zors | oozzeties =| oorzecriss | SCE Teuen Ea Ist
OC/81/C “S]OUSIN “SLUOJAY
; , La TI ‘OIDN
OOOIL IIS OO'OTT IIS 00°0$ OOS IIS 08°268°8$ 00°0$ 0% E7ZTS 08'768°8S OO'OIL IIS ERE
secon — a — cote _— ne eas oor | dT
PLOTL IES | PLO Les 00°0$ FIOTLITES $= | POLINGPTS PIssl‘lg 07 801°Z9$ OSTEP PTS | OOIPSOIES | prigi | ‘euoog pur soucey
| ozogy | OTT SMM serve
00'610°0Sz$ | OO'6IO'OSTS 00°0$ O0'6LO'OSTS | OZS10°00ZS 00°0$ 08°€00°0S$ ar'sloroozs | oo'e10'0szs | py erie
i OTI
L9'61S'696'1$ | L9°61S°696'I1S ,00°0$ LIGISOIOTS | LIOPGISSIS | LOFZITES oosesises | oo'ste‘oss'ts | oorseszcetg | SCE” BoHeUTY YLON,
OC/SL/T [esse] 3 ZoIeATV
porag fescastixy (%08)
ae (sesuadxg pur saaq) polieg (% 001) potieg (%07) seouenady poliag
au) ysnosy} pur soo) 4 : 2 2 Ajyquoya °
poised wWLta}uy WIL419}UT 34} paysenbay W149} U]
(sasuedxg siseg Wiitajuy ue ul pajsanbay pola,
uolInpay w11L13}U] ayy 10y 10} pajsanbay Saag af} 105 quvayddy
pure uo Aapag }1N07) SEAA JUDWIARG ull413}Uy]
sag) sase> ie pIHLOUI'Y ALBUNIO A, ayy 107 paezioyjny sasuedxy yweqplH UDIGAY pajsanbay
dk pewsithey vine e107, Benet JUNOWY |e}0], [230.1 jo junowy 40} $904 S3dq [BIOL
qunowy : eae Jo Junowy
1830,
aD (Or) (6) (g) 2) (9) (s) .(t) (¢) ( (D

   

STVNOISSAIOUd SUOLAAC

V UQIXy
sag} Ul 00'000°8$
JO UOTONpal AIEJUNIOA B O} pasISe pue daISNI] sayeIS PaUy) ey} pue SIoIgac] ay} WO sJUSWIWIOD [eULIOJUI paalasal FT] ‘AO[AR]L, 3? uesiejg ABMEUOD SUN A

“291s ], SP) at WJM JUSUIDIISe Ue 07 JUeNSINd QOO‘TS JO UOTONpel AreqUNIOA B 01 passe q’]'] savor wz [Yyarz Sueys ryspnyoeg

1oyqaq ay} Aq pred Ajyenjoe oJ0M syuNoUTe Yons yey) JURoIddy oui Aq uotsstuIpe Jo NOD au Aq SUIPUL] & Se ponsuOd aq JOU P[Noys pue oO} papuszul
JOU SI pue suoyeordde Ajyjuow ul paysanba sem quowiAed yorym Jo} sasuadxa pue soay Jo syunoure ose (9) pue (p) suumMpoD UI SuTjsI] oy} ZY) aI0U asea[q

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 20-10343-LSS Doc 1354-1 Filed 09/21/20 Page 2 of 2

 

 

 

 

a GNvV
SSPSTSETSS | SSFSTSET'SS 00°000°0IS SSPSTSSTSS | LTOIOITHS | SE9TEILS SSSSELEOIS | COTS GFI'FS | OG L7G OSI'SS ¥ SLIGIHXd WOW
TVLOL GNVUD
GALLVINGASTad ae
LU P88 661$ LVPSS'661$ 00°000°8$ LVP8S°L07S LELSTOSTS LVOSL'ES 08°9729'0FS 0TLOS'ZITS 00 PETCO7S SuLNVIAIVID
woud STVLOL dns
| oz/og/r See
LV P00 08TS LV700'081$ ,00°000°8$ LI'¥00'881$ LEECEEHIS LL OSL +$ os oso 9E$ OZ E09 9F1$ 00ST ERIS -~OU/SL/Z ‘10[Av], 2 NesIEIS
cB Li ABABUOZ) BUN A
00°088°61$ 00083 61S 00°0S 0008861 00'P06'STS 00°0$ 00°9L6'E$ 00'P06'STS 00°088°6I$ ere ‘Af “uoned “] sawer
CVU RAAB AC ISCR CCR YW Bhs AM Bg OC be RAO EE
ZI RENRTHIS | TE SCO'STIS 00°000°7$ ZTSSCOOEFIS | CTESSEPI'IS | CS OIT6S 09°S8IF87$ OF ZPLOETIS | 00876 0ZFIS SF SCI ESe
woud TVLOL fs
sree errtyerast mentnwe “aan oe SUNG Ne sccofceté eZ “corte ee pigeyé oretnrast Oc/OE/h | dT] S8uof % 14arZ
TB SLOSCH IS | T8'SEO Ber 1s 900° 000°¢$ TS BCOOLPIS | COECS EPL IF | TOIT 6S OO CSL F8T$ OP TRLOEL IS | 00'8C6 OCF IS -OZ/b/E Zueis rysinyorg
ere (%08)
2 He (sasuadxy (sosusdxy ene (a y pon (ezaz) suoneajddy owe
ay} Yonosyy pur saa) pue saaz) poled Yo00T) Poltad %o0T. AyyquoyAl poled
(sasuadxy UWI149}U] WII9}UT 9q poisanboy wi413}Uy
SISeG WIlequy ue uolnanpay polieg Ul pazsanbay poeg
pue ayy} 10} 40} paysanbay $93] QU} 104 queoyddy
uo 42P4G JANOD AaseqUNy]O A uL49}UT ayy SEA JUsWIAEg UIL13}U]
saaq) sasea paz1oyny sasusdxy ypeqploy paysanbay
Jag pezioyiny 40} pojsonbay ysIU AA
ul poysanbay qUNOW Y [20]. [B}0.], jo Junoury Saaq [810],
qunenty junowy [v10], JUNOWY [v0], 40} S99
[B10], jo JunoWwy
(11) (on) (6) (8) () (9) (s) (v7) (¢) (z) (1)

 

 

 

 

 

 

 

 

 

“TASNOOD S.ASLIUNINOD LAOL

 

eq HqIgXG
